Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

14. The flying disc of [[claim 5]] claim 1, further including a plurality of bulbs coupled to the disc and inset into the lower face of the disc proximate to the inner perimeter of the disc, the bulbs being operationally coupled to the microprocessor wherein the microprocessor is positioned for selectively operationally coupling the bulbs to the battery for illuminating an area proximate to the lower face of the disc.

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429


Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.




/JOHN A RICCI/Primary Examiner, Art Unit 3711